Citation Nr: 0939866	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  06-31 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from February 1966 to January 1969, and in the united States 
Navy from November 1969 to August 1971.  Service in Vietnam 
is indicated by the evidence of record.  
This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a January 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma which, in part, denied the Veteran's 
claim of entitlement to service connection for PTSD.

Issues not on appeal

In the above-referenced January 2006 rating decision, the RO 
granted the Veteran's service connection claims for bilateral 
hearing loss and tinnitus, and assigned noncompensable (zero 
percent) and 10 percent disability ratings respectively.  
The Veteran has not disagreed with those decisions. 
Accordingly, the issues are not in appellate status.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].


FINDINGS OF FACT

1.  The Veteran is not a veteran of combat.

2.  The record does not include credible supporting evidence 
verifying the occurrence of the Veteran's claimed in-service 
stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for PTSD.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the issue on appeal. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated July 7, 2005, including evidence of "a relationship 
between your disability and an injury, disease, or event in 
military service."  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
July 2005 letter, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised in the letter that VA would assist him with 
obtaining relevant records from any Federal agency, including 
records from the military and VA Medical Centers.  The 
Veteran was also advised in the letter that a VA examination 
would be provided if necessary to decide his claim.  With 
respect to private treatment records, the July 2005 letter 
informed the Veteran that VA would make reasonable efforts to 
obtain non-Federal evidence. 

The July 2005 letter further emphasized: "If the evidence is 
not in your possession, you must give us enough information 
about the evidence so that we can request it from the person 
or agency that has it.  If the holder of the evidence 
declines to give it to us, asks for a fee to provide it, or 
VA otherwise cannot get the evidence, we will notify you.  It 
is your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original 
letter.]

The Veteran was also provided with the "give us everything 
you've got" requirement contained in 38 C.F.R. § 3.159(b).  
See the July 2005 letter, page 1.  However, the Board notes 
that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments 
[which apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008], among other things, 
removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession 
that pertains to the claims.  See 38 C.F.R. § 3.159(b)(1).  

Finally, there has been a significant Court decision 
concerning the VCAA which is pertinent to the Veteran's 
claim.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  



In this case, element (1) is not at issue.  The Veteran was 
provided appropriate notice as to elements (2) and (3) as 
detailed above.  The Veteran was provided specific notice as 
to elements (4) and (5), degree of disability and effective 
date, in a December 10, 2007 letter from the RO.  In any 
event, because the Veteran's claim is being denied, elements 
(4) and (5) are moot.

The Board notes that the Veteran was not provided complete 
notice of the VCAA prior to the initial adjudication of his 
claim in January 2006.  The Board is of course aware of the 
Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), which appears to stand for the proposition that VCAA 
notice must be sent prior to adjudication of an issue by the 
RO.  Crucially, following the issuance of the December 2007 
Dingess letter, the Veteran was allowed the opportunity to 
present evidence and argument in response.  Neither the 
Veteran nor his representative has pointed to prejudice or 
due process concerns arising out of the timing of the VCAA 
notice.  The Board accordingly finds that there is no 
prejudice to the Veteran in the timing of the VCAA notice.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case as to this issue. Therefore, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
appellant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).
The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the Veteran's service treatment records, 
service personnel records, and VA treatment records have been 
associated with the claims folder.  

The Veteran submitted a stressor statement [incorporated into 
the claims file in October 2005].  However, it was determined 
by formal finding of a United States Armed Services Center 
for Unit Records Research (CURR) representative that "the 
information received from the veteran regarding his claim . . 
. is insufficient to permit a request to CURR for 
verification of the stressful event."  See the October 28, 
2005 Memorandum.  

The Board observes that the Veteran has not been accorded a 
VA compensation and pension examination with regard to his 
PTSD claim, and that a medical opinion regarding the etiology 
of the claimed disability has not been obtained.  However, 
for reasons explained immediately below, such an examination 
and medical opinion are not necessary with respect to this 
issue.

McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease, manifested in 
accordance with presumptive service connection regulations, 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case. However, a medical examination is unnecessary in 
this case because, as will be discussed below, there is 
insufficient evidence of a verifiable in-service stressor. 
Under such circumstances an examination is not required.

The facts of this case are different than the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus.  Significantly, in this case 
there is insufficient evidence of a verifiable in-service 
stressor to sustain the PTSD claim.
In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
issues has been consistent with said provisions.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has retained the services of a representative, who submitted 
written argument in support of his claim.  He declined the 
option of a personal hearing. 

Accordingly, the Board will proceed to a decision.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).  

Service connection - PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2008).  

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2008).

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  Service department evidence that 
the veteran engaged in combat or that the veteran was awarded 
the Purple Heart, Combat Action Ribbon, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f) (2008).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the 
record must contain service records or other credible 
evidence which supports and does not contradict the veteran's 
testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau at 395-396 (1996); Cohen v. Brown, 10 Vet. App. 
128, 142 (1997).

Analysis

In essence, the Veteran contends that he has PTSD due to in-
service stressors while serving in the Navy in Vietnam, and 
upon his return from Vietnam.

As discussed above, in order to establish service connection 
for PTSD, there must be: (1) a current medical diagnosis of 
PTSD; (2) credible supporting evidence that a claimed in-
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between the current PTSD symptomatology and 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2008).

With respect to element (1), current diagnosis, there is 
competent medical evidence of current PTSD.  Specifically, a 
May 27, 2005 VA Mental Health Note diagnosed the Veteran with 
PTSD.  Accordingly, element (1) of 38 C.F.R. § 3.304(f) is 
met.

With respect to crucial element (2), stressors, the Board 
initially finds that the Veteran did not engage in combat 
with the enemy within the meaning of                38 
U.S.C.A. § 1154(b).  The Veteran's military occupational 
specialty during his Navy service in Vietnam from 1969 to 
1971 was engine mechanic.  See the Veteran's Navy DD-214.  He 
did not receive any decorations or awards indicative of 
combat status.  

The Board notes that the Veteran was awarded the Vietnam 
Service Medal and the Republic of Vietnam Campaign Medal.  
However, the Vietnam Service Medal was awarded to all members 
of the Armed Forces of the United States serving at any time 
between July 4, 1965 and March 28, 1973 in Vietnam, Thailand, 
Laos, or Cambodia or the airspace above in direct support of 
operations in Vietnam, and the Republic of Vietnam Campaign 
Medal was awarded to all service personnel within the cited 
theater.  Thus, receipt of either medal is not determinative 
of actual participation in combat operations during active 
duty service.  

The Board additionally notes that the Veteran served as an 
infantryman in the Army from 1966 to 1969, prior to his Navy 
service in Vietnam.  Pertinently, the Veteran does not allege 
that he served in Vietnam or experienced combat during these 
years.  Indeed, the Veteran's service personnel records 
indicate that his foreign service in the Army was limited to 
Europe.       

Given the lack of any objective evidence of participation in 
combat in the Veteran's military records, the Board finds 
that combat status has not been demonstrated in this case.  
Since combat status has not been demonstrated, the Veteran's 
lay testimony alone will not be enough to establish the 
occurrence of the alleged stressors.  See Moreau, supra.  
Therefore, to substantiate the claim, the record must contain 
service records or other credible evidence which supports and 
does not contradict the Veteran's testimony.

The Veteran has been less than specific regarding his alleged 
stressors.  
The Veteran submitted a statement received by the RO in 
October 2005 listing the stressor experiences he claimed 
occurred during his Vietnam service.  In this statement, the 
Veteran asserted that upon his arrival at DaNang airport from 
San Diego, California, he saw "a few body bags."  
Additionally, the Veteran asserted that while he was at the 
DaNang base, he "had to go to the shelter when [the] base 
received mortar or other types of force."  Further, the 
Veteran claimed that he served on the USS Clarke County, 
delivering ammunition in the interior of South Vietnam.  He 
stated that the ship was in "constant danger of being 
attacked," and that one ammo dump was attacked.  The Veteran 
noted that upon his return to the United States, he was 
"attacked by demonstrators, throwing rocks, bricks, and 
other things at us."  He claimed that all these events 
occurred between December 1969 and January 1971.  The Veteran 
additionally noted that two of his friends died in Vietnam in 
1966 and 1968.  See the Veteran's October 13, 2005 Statement 
in Support of Claim.  

The Veteran was informed by a November 2005 letter from the 
RO that he had "not provided information concerning a 
stressful event(s) that can be verified by the Center for 
Unit Records Research."  Further, the letter stated that the 
Veteran's October 2005 letter was "incomplete . . . .  [n]o 
unit information or dates within a 60 day date range 
provided."  The letter notified the Veteran than he had 10 
additional days to provide more information before his claim 
was decided based on the evidence of record.  See the 
November 3, 2005 letter to the RO.  The Veteran did not do 
so.  Indeed, the above-mentioned stressors alleged by the 
Veteran are lacking details which would make verification 
possible.  

As mentioned above, an attempt was made to verify the above-
mentioned stressors with a CURR coordinator in October 2005.  
The CURR coordinator made a formal finding of a lack of 
information to corroborate the stressors associated with the 
Veteran's claim of service connection for PTSD, and 
determined that the information required to corroborate the 
stressful events described by the Veteran was insufficient to 
permit a request to CURR for verification.  

The Board notes that although the Veteran's service personnel 
records indicate that the Veteran did serve on board the 
U.S.S. Clarke County, no indication is made that the ship was 
involved in dangerous operations involving combat during the 
Veteran's service dates.  Indeed, the Veteran does not appear 
to contend that the ship was exposed to enemy action, merely 
that he feared that it would be so exposed.

The Board wishes to make clear that it in no way doubts the 
Veteran had service in Vietnam during a period of war.   See 
the Veteran's August 2006 Notice of Disagreement.  However, 
the Veteran's Vietnam service alone, although admirable, does 
not in and of itself constitute an in-service stressor 
experience, nor does it serve to verify that the Veteran's 
claimed in-service stressors actually occurred.  
See 38 C.F.R. § 3.304(f) (2008).

Additionally, the Board has no reason to doubt that the 
Veteran lost friends in the Vietnam War, as did thousands if 
not millions of other Americans.  There is no objective 
evidence that the Veteran witnessed these deaths.  Rather, he 
has stated that he merely learned of them while he was in 
service.
 
Accordingly, given the lack of any objective evidence of the 
occurrence of the claimed stressors and the lack of specific 
details concerning the Veteran's claimed stressors, the Board 
finds the Veteran's stressors to be unverifiable.

The Board accordingly finds that the second element of 38 
C.F.R. § 3.304(f) has not been satisfied.  The Veteran's 
claim fails on this basis.

For the sake of completeness, the Board will address the 
remaining element of         38 C.F.R. § 3.304(f), medical 
evidence of a nexus between the Veteran's PTSD and his 
claimed PTSD stressors.  The record does not contain evidence 
of a medical link between the Veteran's claimed stressors and 
his PTSD.  Indeed, in the absence of a verified in-service 
stressor, a medical nexus opinion would seem to be an 
impossibility.  Accordingly, element (3) is also not met and 
the claim fails on that basis as well.



Conclusion

As stated above, establishing service connection for PTSD 
requires the satisfaction of three specific criteria.  In 
this case, two of the three elements are not met.  In the 
absence of elements (2) and (3) under 38 C.F.R. § 3.304(f), 
the claim for service connection for PTSD is denied..


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


